FILED
                            UNITED STATES DISTRICT COURT                             OCT 28 2010
                            FOR THE DISTRICT OF COLUMBIA                       Clerk, U.S. District & Bankruptcy
                                                                              Courts for the District of Columbia

ANTONIO COLBERT,                               )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.
                                               )                                    10 1837
WASHINGTON LEGAL CLINIC                        )
FOR THE HOMELESS,                              )
                                               )
               Defendant.                      )

                                  MEMORANDUM OPINION

       This matter comes before the court on review ofplaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement ofthe claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiffis suing the Washington Legal Clinic for the Homeless for $500,000, claiming
that these "so called people are crooks" who "are wasting tax payers money." Compl. at 2.

        The complaint does not contain a short and plain statement of the grounds upon which the

Court's jurisdiction depends or a claim that plaintiff is entitled to the relief he seeks. For these

reasons, the complaint will be dismissed without prejudice for its failure to comply with Rule

8(a).

        An Order consistent with this Memorandum Opinion is issued separately.




                                               United States District Judge


DATE: